Case 21-03020-sgj Doc 95 Filed 06/29/21   Entered 06/29/21 15:39:10         Page 1 of 7




LATHAM & WATKINS LLP                      PACHULSKI STANG ZIEHL & JONES
Andrew Clubok (pro hac vice)              LLP
Sarah Tomkowiak (pro hac vice)            Jeffrey N. Pomerantz (CA Bar No.143717)
555 Eleventh Street, NW, Suite 1000       (admitted pro hac vice)
Washington, District of Columbia 20004    Robert J. Feinstein (NY Bar No. 1767805)
Telephone: (202) 637-2200                 (admitted pro hac vice)
Email: andrew.clubok@lw.com               John A. Morris (NY Bar No. 2405397)
       sarah.tomkowiak@lw.com             (admitted pro hac vice)
                                          Gregory V. Demo (NY Bar No. 5371992)
Jeffrey E. Bjork (pro hac vice)           (admitted pro hac vice)
Kimberly A. Posin (pro hac vice)          10100 Santa Monica Blvd., 13th Floor
355 South Grand Avenue, Suite 100         Los Angeles, CA 90067
Los Angeles, CA 90071                     Telephone: (310) 277-6910
Telephone: (213) 485-1234                 E-mail: jpomerantz@pszjlaw.com
Email: jeff.bjork@lw.com                          rfeinstein@pszjlaw.com
        kim.posin@lw.com                          jmorris@pszjlaw.com
                                                  gdemo@pszjlaw.com
Kathryn George (pro hac vice)
330 North Wabash Avenue, Suite 2800       HAYWARD PLLC
Chicago, IL 60611                         Melissa S. Hayward
Telephone: (312) 876-7700                 Texas Bar No. 24044908
Email: Kathryn.george@lw.com              MHayward@HaywardFirm.com
                                          Zachery Z. Annable
BUTLER SNOW LLP                           Texas Bar No. 24053075
Martin Sosland (TX Bar No. 18855645)      ZAnnable@HaywardFirm.com
Candice Carson (TX Bar No. 24074006)      10501 N. Central Expy, Ste. 106
2911 Turtle Creek Blvd., Suite 1400       Dallas, Texas 75231
Dallas, Texas 75219                       Telephone: (972) 755-7100
Telephone: (469) 680-5502
E-mail: martin.sosland@butlersnow.com     Counsel for Highland Capital Management,
        candice.carson@butlersnow.com     L.P.

Counsel for UBS Securities LLC and
UBS AG London Branch
    Case 21-03020-sgj Doc 95 Filed 06/29/21                  Entered 06/29/21 15:39:10             Page 2 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                             DALLAS DIVISION
------------------------------------------------------------
In re                                                        § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,1 §                          Case No. 19-34054-sgj11
                                                             §
                                    Debtor.                  §
----------------------------------------------------------- §
UBS SECURITIES LLC AND UBS AG                                § Adversary Proceeding
LONDON BRANCH,                                               §
                                                             § No. 21-03020
                        Plaintiffs,                          §
                                                             §
vs.                                                          §
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                                             §
                                    Defendant.               §
-----------------------------------------------------------
           AMENDED STIPULATION AND PROPOSED SCHEDULING ORDER

        This amended stipulation (the “Amended Stipulation”) is made and entered into by and

between Plaintiffs UBS Securities LLC and UBS AG London Branch (together, “UBS”) and

Defendant Highland Capital Management, L.P. (the “Debtor,” and together with UBS, the

“Parties”), by and through their respective undersigned counsel.

                                                  RECITALS

        WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);




1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


                                                         2
    Case 21-03020-sgj Doc 95 Filed 06/29/21                      Entered 06/29/21 15:39:10             Page 3 of 7




           WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court;

           WHEREAS, on March 31, 2021, UBS commenced the above-captioned adversary

proceeding (the “Adversary Case”) against the Debtor by filing its complaint [Adv. Dkt. No. 3]

(the “Complaint”);

           WHEREAS, on April 1, 2021, the Court issued the Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Adv. Dkt. No. 9] (the “Alternative

Scheduling Order”);

           WHEREAS, on May 14, 2021, the Parties filed a Stipulation and Proposed Scheduling

Order [Adv. Dkt. No. 69];

           WHEREAS, on May 15, 2021, Scott Ellington, Isaac Leventon, Matthew DiOrio, JP

Sevilla, and Kathryn Lucas (the “Employee Group”) filed the Motion of Former Employees to

Quash Subpoenas and Brief in Support [Adv. Dkt. 70], and on May 20, 2021, UBS filed Plaintiffs’

Motion to Compel and Response to Motion of Former Employees to Quash Subpoenas [Adv. Dkt.

74] (together, and including documents filed in support of and response to, the “Discovery

Motions”);

           WHEREAS, the Discovery Motions relate to discovery sought in this Adversary Case;

           WHEREAS, on June 24, 2021, the Court held a hearing on the Discovery Motions and

ordered the Employee Group to produce responsive documents within seven days and sit for

depositions within thirty days2;




2
    Ms. Lucas’ deposition will be taken within thirty days after the termination of her maternity leave.


                                                             3
 Case 21-03020-sgj Doc 95 Filed 06/29/21               Entered 06/29/21 15:39:10     Page 4 of 7




       WHEREAS, in light of ongoing fact discovery, including as contemplated by the Court’s

June 24, 2021 ruling, the Parties have conferred and desire to enter into a mutually agreeable

proposed amended schedule to alter pre-trial deadlines while maintaining the same dates for trial

docket call and trial as specifically set forth below.

       NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

       1.      The Parties agree to the following amended schedule (the “Amended Proposed

Joint Scheduling Order”), in lieu of that provided in their earlier Stipulation and Proposed

Scheduling Order:

                                Amended Proposed Joint Scheduling Order

                                         Event                            Deadline

                  1    Service of Written Discovery Requests      July 2, 2021
                  2    Service of Written Responses to            July 23, 2021
                       Discovery
                  3    Completion of Fact Discovery               August 6, 2021
                  4    Expert Disclosures                         August 13, 2021
                  5    Completion of Expert Discovery             August 27, 2021
                  6    Dispositive Motions                        September 3, 2021
                  7    Exhibit and Witness Lists                  September 20, 2021
                  8    Joint Pretrial Order                       September 27, 2021
                  9    Proposed Findings of Fact and              September 27, 2021
                       Conclusions of Law
                 10    Trial Docket Call                          October 4, 2021 at 1:30
                                                                  p.m. (CT)
                 11    Trial Week Begins                          October 17, 2021


       2.      If approved by the Court, the Amended Proposed Joint Scheduling Order shall only

be modified in a writing signed by the Parties or upon the entry of an order of the Court entered

upon notice to the Parties.




                                                   4
 Case 21-03020-sgj Doc 95 Filed 06/29/21              Entered 06/29/21 15:39:10        Page 5 of 7




       3.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Amended Stipulation, subject to any

objection to the Court’s jurisdiction or core jurisdiction and subject to any motion for the

withdrawal of the reference, with respect to which all parties reserve their rights, if any.

                         [Remainder of this page intentionally left blank.]




                                                  5
Case 21-03020-sgj Doc 95 Filed 06/29/21       Entered 06/29/21 15:39:10         Page 6 of 7




Dated: June 29, 2021

Respectfully submitted,

By /s/ Sarah Tomkowiak                        By /s/ Robert Feinstein

LATHAM & WATKINS LLP                          PACHULSKI STANG ZIEHL & JONES
Andrew Clubok (pro hac vice)                  LLP
Sarah Tomkowiak (pro hac vice)                Jeffrey N. Pomerantz (CA Bar No.143717)
555 Eleventh Street, NW, Suite 1000           (admitted pro hac vice)
Washington, District of Columbia 20004        Robert J. Feinstein (NY Bar No. 1767805)
Telephone: (202) 637-2200                     (admitted pro hac vice)
Email: andrew.clubok@lw.com                   John A. Morris (NY Bar No. 2405397)
       sarah.tomkowiak@lw.com                 (admitted pro hac vice)
                                              Gregory V. Demo (NY Bar No. 5371992)
Jeffrey E. Bjork (pro hac vice)               (admitted pro hac vice)
Kimberly A. Posin (pro hac vice)              10100 Santa Monica Blvd., 13th Floor
355 South Grand Avenue, Suite 100             Los Angeles, CA 90067
Los Angeles, CA 90071                         Telephone: (310) 277-6910
Telephone: (213) 485-1234                     E-mail: jpomerantz@pszjlaw.com
Email: jeff.bjork@lw.com                              rfeinstein@pszjlaw.com
        kim.posin@lw.com                              jmorris@pszjlaw.com
                                                      gdemo@pszjlaw.com
Kathryn George (pro hac vice)
330 North Wabash Avenue, Suite 2800           HAYWARD PLLC
Chicago, IL 60611                             Melissa S. Hayward
Telephone: (312) 876-7700                     Texas Bar No. 24044908
Email: kathryn.george@lw.com                  MHayward@HaywardFirm.com
                                              Zachery Z. Annable
BUTLER SNOW LLP                               Texas Bar No. 24053075
Martin Sosland (TX Bar No. 18855645)          ZAnnable@HaywardFirm.com
Candice Carson (TX Bar No. 24074006)          10501 N. Central Expy, Ste. 106
2911 Turtle Creek Blvd., Suite 1400           Dallas, Texas 75231
Dallas, Texas 75219                           Telephone: (972) 755-7100
Telephone: (469) 680-5502
E-mail: martin.sosland@butlersnow.com         Counsel for Highland Capital Management,
        candice.carson@butlersnow.com         L.P.

Counsel for UBS Securities LLC and
UBS AG London Branch




                                          6
 Case 21-03020-sgj Doc 95 Filed 06/29/21           Entered 06/29/21 15:39:10     Page 7 of 7




                               CERTIFICATE OF SERVICE

        I, Martin Sosland, certify that this Amended Stipulation and Proposed Scheduling Order

was filed electronically through the Court’s ECF system, which provides notice to all parties of

interest.


        Dated: June 29, 2021

                                                           /s/ Martin Sosland




                                               7
